[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                                FILED
                                                                       U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                             JUNE 8, 2006
                                          No. 05-15800
                                                                          THOMAS K. KAHN
                                                                               CLERK

                         D. C. Docket No. 03-02301-CV-HTW-1

SANDRA DUPREE,

                                                              Plaintiff-Appellant,

                                              versus

CITY OF SMYRNA,
LARRY WILLIAMS, individually and in his official capacity as Fire Chief,

                                                              Defendants-Appellees.



                       Appeal from the United States District Court
                          for the Northern District of Georgia


                                         (June 8, 2006)


Before DUBINA and KRAVITCH, Circuit Judges, and MILLS*, District Judge.


______________________
*Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting
by designation.
PER CURIAM:

      This is an appeal from the district court’s order adopting a report and

recommendation of a magistrate judge recommending that summary judgment be

granted in favor of the defendants, City of Smyrna, Georgia and Larry Williams, in

Sandra Dupree’s complaint of discrimination.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment for the

reasons given by the magistrate judge in his report and recommendation filed on

February 25, 2005, as adopted by the district court in its order filed on September

30, 2005.

      AFFIRMED.




                                         2